Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 18, 2016                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152743                                                                                      Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  CLAY W. LONG,                                                                               Joan L. Larsen,
                                                                                                        Justices
            Plaintiff/Counter Defendant-
               Appellant,
                                                             SC: 152743
  v                                                          COA: 322327
                                                             Emmet CC: 2013-103876-CH
  HARBOR POINT ASSOCIATION,
           Defendant/Counter Plaintiff/Third
           Party Plaintiff-Appellee,
  and

  LYNSEY LONG,
             Third Party Defendant.
  ________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 18, 2016